Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui, et al., US 20100268420 A1, in view of Kim, KR 2009/0019248 A.
As per Claim 1, Yasui teaches a system for detecting brake judder in a vehicle (¶ 6), the system comprising: 
a hydraulic sensor configured for detecting hydraulic pressure which is distributed from a master cylinder to wheel cylinders of the vehicle (¶¶ 53-54); 
a steering wheel torque sensor configured for detecting steering torque of a steering wheel in the vehicle (¶ 56); and
an acceleration sensor configured for detecting transverse deceleration and longitudinal deceleration of the vehicle (¶ 53). 
Yasui does not expressly teach: a controller connected to the hydraulic sensor, the steering wheel torque sensor and the acceleration sensor and configured for determining when the brake judder is generated according to a detecting signal from the steering wheel torque sensor and a detecting signal from the acceleration sensor, and of a detecting signal from the hydraulic sensor when the vehicle is braked; and a storage device configured of storing information related to a result of determining when brake judder was generated by the controller.  Kim teaches: 
a controller connected to the hydraulic sensor, the steering wheel torque sensor and the acceleration sensor and configured for determining when the brake judder is generated according to a detecting signal from the steering wheel torque sensor and a detecting signal from the acceleration sensor (¶¶ 21-22; controller 130 of Figure 1); and 
of a detecting signal from the hydraulic sensor when the vehicle is braked (¶ 19); and 
a storage device configured of storing information related to a result of determining when brake judder was generated by the controller (¶ 30; on electronic control 130 of Figure 1).
It would have been obvious to a person of skill in the art, at the time of the invention, to operate the sensor system of Yasui in collaboration with the controller of Kim, in order to reduce the amount of excessive shock transmitted to a driver as a car brakes.
As per Claim 2, Yasui teaches that a brake pedal operation detecting switch is connected to the controller and is configured to transmit an on-signal or an off-signal thereof to the controller (¶¶ 53, 59).
As per Claim 3, Yasui teaches that whether the vehicle is braked is determined according to the on-signal of the brake pedal operation detecting switch (¶¶ 53, 59).
As per Claim 4, Yasui does not expressly teach that the controller is configured to determine when the brake judder was generated, by: determining amplitudes and frequencies of the detecting signal from the steering wheel torque sensor and the detecting signal from the acceleration sensor, and the detecting signal from the hydraulic sensor; determining when the determined frequencies of the detecting signals coincide with a judder frequency and comparing the determined amplitudes of the detecting signals with a reference value; and concluding that the brake judder was generated, when the determined frequencies of the detecting signals coincide with the judder frequency and the determined amplitudes of the detecting signals are greater than the reference value.  Kim teaches that the controller is configured to determine when the brake judder was generated, by: 
determining amplitudes and frequencies of the detecting signal from the steering wheel torque sensor and the detecting signal from the acceleration sensor, and the detecting signal from the hydraulic sensor (¶ 29); 
determining when the determined frequencies of the detecting signals coincide with a judder frequency and comparing the determined amplitudes of the detecting signals with a reference value (¶ 30); and 
concluding that the brake judder was generated, when the determined frequencies of the detecting signals coincide with the judder frequency and the determined amplitudes of the detecting signals are greater than the reference value (¶¶ 31-32).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Yasui teaches a wheel speed sensor that measures of a wheel speed of each wheel in the vehicle is further connected to the controller and is configured to transmit a signal as a sensor for recognizing vibration due to a road surface (¶¶ 56-57).
As per Claim 6, Yasui does not expressly teach a diagnosis device that is configured to check when the brake judder was generated by checking stored information is connected to the storage device.  Kim teaches a diagnosis device that is configured to check when the brake judder was generated by checking stored information is connected to the storage device (¶¶ 30-31; based on the ABS flag and calculations).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Yasui teaches a method of detecting brake judder in a vehicle (¶ 6), the method comprising: 
checking, by a controller, whether the vehicle is braked and an anti-lock braking system (ABS) operates (¶¶ 56-57); and
determining, by the controller, whether the brake judder was generated, according to a detecting signal from a steering wheel torque sensor (¶ 56) and a detecting signal from an acceleration sensor (¶ 53), and of a detecting signal from a hydraulic sensor that detects hydraulic pressure of a master cylinder when the vehicle is braked (¶¶ 53-54) and the ABS does not operate, wherein the steering wheel torque sensor, the acceleration sensor (¶¶ 56-57).  
Yasui does not expressly teach storing, by the controller, information related to a result of determining whether the brake judder was generated, in a storage device.  Kim teaches storing, by the controller, information related to a result of determining whether the brake judder was generated, in a storage device (¶ 30; on electronic control 130 of Figure 1).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Yasui teaches that whether the vehicle is braked is determined according to an on-signal of a brake pedal operation detecting switch (¶¶ 53, 59).
As per Claim 9, Yasui does not expressly teach that the determining of whether the brake judder was generated by the controller includes: determining amplitudes and frequencies of the detecting signal from the acceleration sensor and the detecting signal from the steering wheel torque sensor, including the detecting signal from the hydraulic sensor; determining whether the determined frequencies of the detecting signals coincide with a judder frequency and comparing the determined amplitudes of the detecting signals with a reference value; and concluding that the brake judder was generated, when the determined frequencies of the detecting signals coincide with a judder frequency and the determined amplitudes of the detecting signals are greater than the reference value. Kim teaches that the determining of whether the brake judder was generated by the controller includes: 
determining amplitudes and frequencies of the detecting signal from the acceleration sensor and the detecting signal from the steering wheel torque sensor, including the detecting signal from the hydraulic sensor (¶ 29); 
determining whether the determined frequencies of the detecting signals coincide with a judder frequency and comparing the determined amplitudes of the detecting signals with a reference value (¶ 30); and 
concluding that the brake judder was generated, when the determined frequencies of the detecting signals coincide with a judder frequency and the determined amplitudes of the detecting signals are greater than the reference value (¶¶ 31-32).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Yasui does not expressly teach that in the determining that the brake judder was generated, when the controller concludes that vibration is not vibration due to an uneven road surface, a count of the brake judder is accumulated by the controller, and when an accumulated number of times of the count of the brake judder is greater than a reference number of times, information saying that the accumulated number of times of the count of the brake judder is greater than the reference number of times is stored in the storage device by the controller.  Kim teaches that in the determining that the brake judder was generated, when the controller concludes that vibration is not vibration due to an uneven road surface, a count of the brake judder is accumulated by the controller, and when an accumulated number of times of the count of the brake judder is greater than a reference number of times, information saying that the accumulated number of times of the count of the brake judder is greater than the reference number of times is stored in the storage device by the controller (¶¶ 18-19; based on measurements of angular velocity over time).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Yasui does not expressly teach that a maintenance target vehicle is determined as a vehicle in which the brake judder was generated, through a process of connecting a diagnosis device provided at a vehicle repair shop to the storage device and checking stored information.  Kim teaches that a maintenance target vehicle is determined as a vehicle in which the brake judder was generated, through a process of connecting a diagnosis device provided at a vehicle repair shop to the storage device and checking stored information (¶¶ 35, 37; as damping current and other variables are measured).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Yasui further teaches recognizing, by the controller, vibration due to an uneven road surface when the vehicle is braked (¶¶ 109, 116; as indicated by a “high friction coefficient”).
As per Claim 13, Yasui teaches that the recognizing of vibration due to an uneven road surface includes: 
determining a reference wheel speed and a reference wheel speed inclination (¶¶ 55-56); 
determining a current wheel speed inclination of each wheel when the vehicle is braked and the ABS does not operate (¶¶ 76-77); 
comparing the current wheel speed inclination with an upper limit and a lower limit of a reference wheel speed inclination, and counting a number of times when the current wheel speed inclination is greater than the upper limit of the reference wheel speed inclination and a number of times when the current wheel speed inclination is less than the lower limit of the reference wheel speed inclination, and storing the numbers of times in the storage device (¶¶ 55-57, 96); and 
comparing an accumulated counting number stored in the storage device with a regulation number of times, and determining a cycle of the current wheel speed inclination when the accumulated counting number is greater than the regulation number of times (¶¶ 107, 109, 11). 
Yasui does not expressly teach comparing the determined cycle of the current wheel speed inclination with a wheel rotation cycle at each vehicle speed, and concluding that vibration was generated due to an uneven road in braking when the determined cycle is not included in a distribution range of the wheel rotation cycle at each vehicle speed.  Kim teaches comparing the determined cycle of the current wheel speed inclination with a wheel rotation cycle at each vehicle speed, and concluding that vibration was generated due to an uneven road in braking when the determined cycle is not included in a distribution range of the wheel rotation cycle at each vehicle speed (¶¶ 9-10).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Yasui teaches that the cycle of the current wheel speed inclination is determined using maximum values and minimum values of the current wheel speed inclination that exceeds the upper limit of the reference wheel speed inclination or is lower than the lower limit of the reference wheel speed inclination, and a cross-point similar to the reference wheel speed inclination (¶¶ 55-57, 76).
As per Claim 15, Yasui teaches that the controller includes: a processor (¶¶ 150-153); and a non-transitory storage medium on which a program for performing the method of claim 7 is recorded and executed by the processor (¶ 247).
As per Claim 16, Yasui teaches a non-transitory computer readable medium on which a program for performing the method of claim 7 is recorded (¶ 55; “microcomputer”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661